DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Claim 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device/method claim, there being no allowable generic or linking claim. Election was made without traverse of Group I, claims 1-16 in the reply filed on 2/4/2022.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the term “substantially” in 2nd last line is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). The term “substantially” implicitly requires a boundary beyond which the difference is substantial. Neither the claims, nor the specification, unambiguously defines this boundary. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the largest acceptable difference. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. In the interest of compact prosecution “a conductive film provided between the plurality of insulating films, the conductive film including molybdenum having a grain diameter substantially the same as a thickness of the conductive film” will be interpreted as “a conductive film provided between the plurality of insulating films, the conductive film including molybdenum”.
Regarding claim 4, the term “substantially” makes the scope of the claim unclear as explained above for claim 1.
Regarding claim 11, the term “substantially” in 3rd last line is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). The term “substantially” implicitly requires a boundary beyond which the difference is substantial. Neither the claims, nor the specification, unambiguously defines this boundary. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the largest acceptable difference. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. In the interest of compact prosecution “aa conductive film provided between the plurality of insulating films, the conductive film including molybdenum having a grain diameter substantially the same as a width between adjacent insulating films among the plurality of insulating films” will be interpreted as “a conductive film provided between the plurality of insulating films, the conductive film including molybdenum”.

Clear explanation or claim modification is required.

Regarding claim 2-3, 5-10, and 12-16, these claims are rejected since they inherit the indefiniteness of the claim from which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pachamuthu et al. (US publication 2015/0364488 A1), hereinafter referred to as Pachamuthu488.

Regarding claim 1, Pachamuthu488 teaches a semiconductor device (fig. 1c-1d and related text) comprising: a plurality of insulating films (7 & 11, [0023 and 0025]) adjacent to each other; and a conductive film (9, [0024]) provided between the plurality of insulating films (fig. 1d), the conductive film including molybdenum ([0024]).
Regarding claim 2, Pachamuthu488 teaches wherein the insulating films are formed of silicon oxide or a dielectric have a dielectric constant greater than that of silicon oxide ([0026]).
Regarding claim 3, Pachamuthu488 teaches wherein the semiconductor device is a memory cell array ([0019]).
Regarding claim 11, Pachamuthu488 teaches a semiconductor device (fig. 1c-1d and related text) comprising: a plurality of insulating films (7 & 11, [0023 and 0025]) adjacent to each other; and a conductive film (9, [0024]) provided between the plurality of insulating films (fig. 1d), the conductive film including molybdenum ([0024]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828